

EXHIBIT 10.2


THIRD AMENDING AGREEMENT


Third amending agreement (the "Third Amending Agreement") dated February 26,
2010 between RAB Special Situations (Master) Fund Limited ("RAB") and Apollo
Gold Corporation ("Apollo").


RECITALS:


WHEREAS RAB and Apollo entered into a subscription agreement (the "Subscription
Agreement") dated February 19, 2007 in which RAB subscribed for and purchased
US$4,290,000 principal amount of unsecured convertible debentures (the
"Debentures").  Each US$1,000 principal amount of the Debentures was
convertible, at the option of the holder before the Debentures mature, into
2,000 common shares of Apollo and such Debentures were accompanied by 2,000
common share purchase warrants (the "Debenture Warrants");


AND WHEREAS on February 23, 2007, Apollo issued to RAB debenture certificate
number 2007-1 representing US$4,290,000 principal amount of the Debentures and
warrant certificate number 2007-01-01 representing 8,580,000 Debenture Warrants;


AND WHEREAS RAB and Apollo entered into an amending agreement on February 16,
2009 (the "First Amending Agreement") amending the terms of the Debentures and
the Debenture Warrants;


AND WHEREAS pursuant to the terms of the First Amending Agreement, the
Debentures were amended, inter alia, by extending the Maturity of the Debentures
to February 23, 2010;


AND WHEREAS pursuant to the terms of the First Amending Agreement, the Debenture
Warrants were amended, inter alia, by extending the Expiry Date of the Debenture
Warrants to March 5, 2010 and by reducing the Exercise Price of the Debenture
Warrants from US$0.50 to US$0.25;


AND WHEREAS RAB and Apollo entered into an amending agreement on February 23,
2010 (the "Second Amending Agreement") amending the terms of the Debentures and
the Debenture Warrants;


AND WHEREAS RAB and Apollo wish to further amend and fully restate the Second
Amending Agreement as provided for in this Third Amending Agreement.


NOW THEREFORE in consideration of the above and the mutual agreements contained
in this Third Amending Agreement (the receipt and adequacy of which are hereby
acknowledged), the parties agree as follows:


Section 1. 
Defined Terms



Capitalized terms used in this Third Amending Agreement that are not defined
herein shall have the meanings ascribed to such terms in the Debentures and the
Debenture Warrants.


Section 2.
Amendments to the Debentures



The Debentures are hereby amended as follows:


 
(a)
The definition of "Change of Control of the Corporation" as set out in Section
1.1 of the Debentures is hereby deleted and replaced with the following:

 
"Change of Control of the Corporation" means (i) where any person, including a
group acting jointly or in concert, acquires or becomes the beneficial owner of,
or a combination of persons acting jointly or in concert acquire or become the
beneficial owner of, either directly or indirectly, more than fifty (50) percent
of the voting securities of the Corporation, whether through the acquisition of
previously issued and outstanding voting securities, or voting securities that
have not been previously issued, or any combination thereof, or any other
transaction having a similar effect and (ii) where such acquisition of the
voting securities of the Corporation is at an effective purchase price of
US$0.50 or higher, payable in cash and/or securities of the acquirer, with such
effective purchase price to be determined on the date such acquisition is first
publicly announced.

 
1

--------------------------------------------------------------------------------

 


 
(b)
The definition of "Maturity Date" as set out in Section 1.1 of the Debentures is
hereby deleted and replaced with the following:

 
"Maturity Date" means August 23, 2010.


 
(c)
The definition of "Maturity Date" as set out in Section 2.1(a) of the Debentures
is hereby amended so that February 23, 2010 now becomes August 23, 2010.

 
 
(d)
Section 3.1(b) of the Debentures is hereby deleted and replaced with the
following:

 
 
3.1(b)
1.5% per month for the final 24 months prior to the Maturity Date (18% per annum
simple interest not compounded), in like money at the said place, calculated and
payable yearly in arrears (less any tax required by law to be deducted) with the
payment due on August 23, 2010.



 
(e)
Section 3.1(c) of the Debentures is hereby deleted and replaced with the
following:

 
 
3.1(c)
Within three (3) business days of the date of the Third Amending Agreement, the
Corporation shall make a cash payment of US$772,200 to the Holder representing
all accrued and unpaid interest under the Debenture as of February 23, 2010.



 
(f)
Section 5.1 of the Debentures is hereby deleted and replaced with the following:

 
 
5.1
The Holder may, at its election, upon surrender (either in person, by mail
(postage `prepaid) or other means of delivery) of this Debenture along with a
completed a notice of conversion (the "Conversion Notice") in the form attached
hereto as Schedule "A" at the principal office of the Corporation in the city of
Greenwood Village, Colorado at any time prior to the close of business on August
23, 2010, convert the Principal Sum, in whole or in part, into fully paid and
non-assessable Common Shares, as presently constituted (without adjustment for
dividends on Common Shares issuable upon conversion).  The Debenture may be
converted on or prior to the Maturity Date, or in the event that the Principal
Sum is not repaid on the Maturity Date, at any time until such date that the
Principal Sum is repaid, at a conversion price of US$0.50 per Common Share (as
adjusted for share splits, share consolidations and other similar events) (the
"Conversion Price"), being a rate of 2,000 Common Shares per US$1,000 principal
amount of Debentures.  If the Holder elects to convert the Principal Sum, or any
portion thereof, the Holder may also, at its election, concurrently convert any
accrued but unpaid interest at that time outstanding in respect of such
Principal Sum into Common Shares at the Conversion Price.  The endorsement of
the Conversion Notice by the Holder and the surrender of the Debenture shall be
deemed to constitute a contract between the Holder and the Corporation whereby
(i) the Holder subscribes for the number of Common Shares which he shall be
entitled to receive upon such conversion, (ii) the Holder releases the
Corporation from all liability thereon or from all liability with respect to the
portion of the principal amount and corresponding accrued interest, if
applicable, thereof to be converted, as the case may be, and (iii) the
Corporation agrees that the surrender of the Debenture for conversion
constitutes full payment of the subscription price for the Common Shares
issuable on such conversion and to the extent thereof.

As promptly as possible after receipt of the Conversion Notice and the Debenture
but subject to Section 5.3 hereto, the Corporation shall issue or cause to be
issued and deliver or cause to be delivered to the Holder a certificate or
certificates in the name or names of the person or persons specified in the
Conversion Notice for the number of Common Shares deliverable upon the
conversion of the Debenture. Upon completion of the conversion transaction, the
rights of the Holder to receive, in respect of the amount hereof so converted,
the Principal Sum and interest thereon, shall cease and the Holder or the other
person or persons in whose name or names any certificate or certificates for
Common Shares shall be deliverable upon such conversion shall be deemed to have
become on such date the holder or holders of record of such Common Shares
represented thereby.

 
2

--------------------------------------------------------------------------------

 
 
Any part, being $1,000 or an integral multiple thereof, of a Debenture of a
denomination in excess of $1,000 may be converted as provided herein and all
references herein to the  conversion of the Debenture shall be deemed to include
conversion of such parts.  If the Holder converts only part of the Principal
Sum, upon the exercise of his right of conversion, the Holder shall surrender
such Debenture to the Corporation, and the Corporation shall cancel the same and
shall, without charge, forthwith certify and deliver to the Holder a new
Debenture or Debentures in an aggregate principal amount equal to the
unconverted part of the Principal Sum of the Debenture so surrendered.


 
(g)
Section 5.2 of the Debentures is hereby deleted and replaced with the following:

 
 
5.2
Subject to the restrictions set forth in Section 5.3 hereto, the Corporation
shall have the right to force the Holder to convert the Principal Sum into
Common Shares (a "Forced Conversion") under the terms described in Section 5.1
if:



 
(a)
at any time after September 24, 2007, but prior to the Maturity Date, in the
event that the 20 day weighted average trading price of the Common Shares on the
AMEX (or if the Common Shares are not listed on the AMEX, the TSX, or if the
Common Shares are not listed on the TSX, any other exchange on which the Common
Shares are then listed) equals or exceeds US$0.90 per share (as adjusted for
share splits, share consolidations and other similar events); or



(b) 
there is a Change of Control of the Corporation.



In order to initiate a Forced Conversion, the Corporation must provide the
Holder with written notice (the "Forced Conversion Notice") 60 days prior to the
effective date (the "Forced Conversion Date") of the Forced Conversion.


In the event of a Forced Conversion, the Corporation will be required to pay any
interest that would have accrued from the Forced Conversion Date to the Maturity
Date, notwithstanding any early repayment of such interest.


Notwithstanding the foregoing, the Corporation may not implement a Forced
Conversion unless the Common Shares issuable upon conversion may be freely
resold by the Holder, as a selling shareholder and not as an underwriter, under
an effective registration statement filed with the Securities and Exchange
Commission and legal counsel to the Corporation has delivered an opinion letter
to the Holder and the Corporation's transfer agent that the Common Shares
issuable upon conversion may be sold in the United States under the registration
statement or pursuant to an exemption without volume limitations or restriction.


 
(h)
Schedule "A" of the Debentures is hereby deleted and replaced with the form
attached hereto as Schedule "A".

 
 
(i)
Except as expressly amended hereby, the Debentures are in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect.

 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.
Issuance of Warrants and Shares.



Apollo shall:


 
(a)
issue to RAB 800,000 common shares of Apollo (the "Consideration Shares") as
promptly as reasonably practicable following the date hereof upon receipt of all
necessary regulatory approvals;

 
 
(b)
issue to RAB 2,145,000 common share purchase warrants (the "Consideration
Warrants"), as promptly as reasonably practicable following the date hereof upon
receipt of all necessary regulatory approvals, each Consideration Warrant
entitling the holder thereof to purchase one common share of Apollo at an
exercise price of US$0.50 at any time before 5:00p.m. (Toronto time) on February
23, 2011;

 
 
(c)
use its commercially reasonable best efforts to:

 
 
(i)
obtain all required stock exchange approvals for the amendments to the
Debentures and the conditional listing of the Consideration Shares and the
common shares underlying the Consideration Warrants on the Toronto Stock
Exchange and NYSE Amex Equities (formerly the American Stock Exchange);

 
 
(ii)
issue the Consideration Shares as free trading shares, or enter into a
registration rights agreement with RAB in respect of the Consideration Shares
and prepare and file or cause to be prepared and filed with the United States
Securities and Exchange Commission (the "SEC") a registration statement in
respect of the resale of the Consideration Shares; and

 
 
(iii)
prepare and file or cause to be prepared and filed with the SEC a registration
statement on Form S-3 (or other appropriate form) in respect of the resale of
common shares issuable upon the exercise of the Consideration Warrants or
conversion of the Debentures.

 
Section 4.
Entire Agreement.



This Third Amending Agreement constitutes the entire agreement between the
parties with respect to the amendments contemplated in this Third Amending
Agreement and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the parties, the purpose of which were
to amend the Debentures and the Debenture Warrants.  The parties have not relied
and are not relying on any other information, discussion or understanding in
implementing the amendments contemplated by this Third Amending Agreement.


Section 5.
Successors and Assigns.



This Third Amending Agreement becomes effective when executed by all of the
parties.  After that time, it is binding upon and enures to the benefit of the
parties and their respective successor and permitted assigns.


Section 6.
Governing Law.



This Third Amending Agreement is governed by, interpreted and enforced in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 
4

--------------------------------------------------------------------------------

 

Section 7.
Counterparts.



This Third Amending Agreement may be executed in any number of counterparts
(including counterparts by facsimile or other form of electronic format) and all
such counterparts taken together constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Third Amending Agreement on
the date first written above.
 

 
RAB SPECIAL SITUATIONS (MASTER) FUND
LIMITED
       
Per:
/s/ Jake Leavesley
   
Name: Jake Leavesley
       
Per:
/s/ Simon Gwyther
   
Name: Simon Gwyther
   
Title:
Authorized signatories for RAB Capital plc for
     
and on behalf of RAB Special Situations
     
(Master) Fund Limited




 
APOLLO GOLD CORPORATION
       
Per:
/s/ G. Michael Hobart
   
Name: G. Michael Hobart
   
Title: Assistant Secretary and Director
  I have authority to bind the Corporation


 
5

--------------------------------------------------------------------------------

 